Detailed Action

Response to Arguments

Applicant's arguments filed on July 29, 2021 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that the cited prior art does not teach that the gap tapers in a same axial direction as the at least one channel [see applicant’s arguments pg. 8 L.12-16].
The examiner respectfully disagrees with the applicant. Lee, which was part of the rejection, teaches Lee that blades forming the at least one channel tapers in an uphole direction [fig. 4A element 43]. This teaching means that the at least one channel tapers an axial direction from the hub relative to the rotational axis of the second member. Also, Lee teaches that that part of the face of the rotor blades that forms the gap tapers towards an uphole direction [col. 2 L. 63-65, col. 8 L. 6-11]. This teaching means that the gap tapers in same axial direction as the at least one channel from the hub relative to the rotational axis of the second member. As shown above, the cited prior art teaches the argued limitations. For the reasons provide above, the applicant’s arguments are not persuasive. 



Interview Summary

The examiner called the applicant to suggest the amendments shown below in order to place the application in condition for allowance. However, the applicant was unable to provide a response to the suggested amendments by the deadline provided by the examiner. Therefore, a final office action was mailed.

1. (Currently Amended) An apparatus for generating pressure variances in a fluid flowing in a downhole tool, comprising: 
a first member having a body through which at least one channel is formed; and 
a second member arranged with the first member and including at least one gap, the second member configured to be displaceable about a rotational axis between a first position in which at least one section of the second member at least partially blocks a flow of the fluid between the at least one gap and the at least one channel of the first member, and a second position in which the second member reduces the at least partial blockage of the flow of the fluid between the at least one gap and the at least one channel of the first member; 
wherein the second member has a hub and the at least one section extends inside an inner chamber of the first member from the hub relative to the rotational axis of the second member, and 
wherein the at least one channel and the at least one gap taper in a same axial direction from the hub relative to the rotational axis of the second member.

7. (Currently Amended) The apparatus of claim 1, wherein [[an]] the inner chamber is formed in the body, the second member is disposed in the inner chamber, the inner chamber is defined by an inner surface and the at least one section includes an outer surface that extends axially and radially relative to the rotational axis of the second member, and wherein a gap separates at least a portion of the inner surf ace and the outer surface.

14. (Currently Amended) A method for generating pressure variances in a fluid flowing in a downhole tool, comprising: 
- guiding the fluid across a first member using at least one channel formed between an inner surface and an outer surface of the first member; 
- arranging a second member with the first member, the second member having at least one gap; 
- selectively blocking [[the]] a flow of the fluid between the at least one gap and the at least one channel using at least one section of the second member, the at least one section extending axially and radially inside an inner chamber of the first member from a hub of the second member relative to a rotational axis of the second member; and 
- moving the second member using an actuator to reduce the blockage of the flow of the fluid through the at least one channel, wherein the at least one channel and the at least one gap taper in a same axial direction from the hub relative to the rotational axis of the second member.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 14, the claim recites in line 7 “selectively blocking the flow of fluid between”. The word “the” in front of the limitation(s) “flow of fluid” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “selectively blocking [[the]] a flow of the fluid between”.

In regards to claim(s) 15-18 and 20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US-9,840,910).

In regards to claim 1, Lee teaches an apparatus for generating pressure variances in a fluid flowing in a downhole tool [fig. 3]. Lee teaches that the apparatus comprises a first member having a body through which at least one channel is formed [fig. 4A elements 42 (body) and 43 (at least one channel)].  Also, Lee teaches that the apparatus comprises a second member arranged with the first member and including at least one gap [fig. 4A element 62 (second member) and 63 (gap)]. Lee further teaches that the second member is configured to be displaceable about a rotational axis between a first position in which the second member at least partially blocks a flow of the fluid between the at least one gap and the at least one channel of the first member, and a second position in which the second member reduces the at least partial blockage of the flow of the fluid between the at least one gap and the at least one channel of the first member [col. 6 L. 37-45]. Furthermore, Lee teaches that the second member has a hub and at least one section extending axially and radially from the hub 
Lee teaches that blades forming the at least one channel tapers in an uphole direction [fig. 4A element 43]. This teaching means that the at least one channel tapers an axial direction from the hub relative to the rotational axis of the second member. Also, Lee teaches that that part of the face of the rotor blades that forms the gap tapers towards an uphole direction [col. 2 L. 63-65, col. 8 L. 6-11]. This teaching means that the gap tapers in same axial direction as the at least one channel from the hub relative to the rotational axis of the second member.  

In regards to claim 2, Lee, as applied in claim 1 above, further teaches that the at least one section extends at a non- perpendicular angle relative to the rotational axis of the second member [fig. 3 element 61].  

In regards to claim 3, Lee, as applied in claim 1 above, further teaches that the apparatus comprises an actuator connected to the second member, the actuator being configured to at least partially block flow through at least one channel by rotating the second member relative to the first member, or by oscillating the second member relative to the first member [col. 3 L. 30-37, col. 6 L. 37-45].  

In regards to claim 4, Lee, as applied in claim 1 above, further teaches that the at least one section comprises at least one blade having at least one edge extending between a base and a terminal end of the at least one blade, the at least one blade 

In regards to claim 5, Lee, as applied in claim 1 above, further teaches that the hub is defined by a first diameter, and the at least one section comprises at least one opening, and an end distal to the hub is defined by a second larger diameter [fig. 3 elements 91 (hub with a first diameter), 66 (distal end with larger diameter), fig. 4A element 63 (opening)].  

In regards to claim 6, Lee, as applied in claim 1 above, further teaches that the second member has a plurality of blades distributed around the hub [fig. 3 element 61]. Also, Lee teaches that the plurality of blades comprises a first blade having a base arrayed at a first diameter and a terminal end arrayed at a second larger diameter; and a second blade having a base arrayed at a third diameter and a terminal end arrayed at a fourth larger diameter; wherein the first and third diameters can be the same [fig. 3 elements 65 (base for first and second blades having same diameter 66 (terminal ends having a larger diameters than the base)]. Also, Lee teaches the second and fourth diameters can be the same, and that the second and fourth diameters are spaced apart along the rotational axis of the second member relative to the first and third diameters respectively [fig. 3 elements 66].  

In regards to claim 13, Lee, as applied in claim 1 above, further teaches that the first member and the second member are positioned in a wellbore, and further 

In regards to claim 14, Lee, as shown in claims 1 and 3 above, shows the apparatus performing the claimed functions. Therefore, the combination teaches the method. Furthermore, Lee teaches that the at least one channel is formed between an inner surface and an outer surface of the first member [fig. 4A elements 63 (inner surface) and 61 (outer surface)].

In regards to claim 15, Lee, as shown in claim 3 above, shows the apparatus performing the claimed functions.

In regards to claim 16, Lee, as shown in claim 4 above, shows the apparatus performing the claimed functions.

In regards to claim 17, Lee, as shown in claim 5 above, shows the apparatus performing the claimed functions.

In regards to claim 18, Lee, as applied in claim 14 above, teaches that the fluid is drilling fluid, and that the method comprises a step of performing mud pulse telemetry using pressure variances [col. 5 L. 11-25]. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9,840,910), as applied to claims 1 and 14 above, and in view of Rogers et al. (US-9,316,072)

In regards to claim 19, Lee, as applied in claim 1 above, does not teach that lost circulation material passes along the at least one channel.
On the other hand, Rogers teaches that lost circulation material passes along the at least one channel [col. 7 L. 14-18].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Rogers’s teachings of passing lost circulation material along the at least one channel in the apparatus taught by Lee because it will help to prevent the at least one channel to become clogged with the material.

In regards to claim 20, the combination of Lee and Rogers, as shown in claim 18 above, shows the apparatus performing the claimed functions.

Allowable Subject Matter

Claim(s) 7-12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claim 7, the prior art cited in this office action does not teach by either anticipation or combination the following limitations: wherein an inner chamber is formed in the body, the second member is disposed in the inner chamber, the inner chamber is defined by an inner surface and the at least one section includes an outer surface that extends axially and radially relative to the rotational axis of the second member, and wherein a gap separates at least a portion of the inner surf ace and the outer surface.

In regards to claims 8-12, the claims would be allowable due to their dependency on claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FRANKLIN D BALSECA/Examiner, Art Unit 2685